           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA


RAITHIELE JON ROBINSON,                             )
                                                    )
                      Petitioner,                   )
                                                    )
v.                                                  )   Case No. CIV 18-099-RAW-KEW
                                                    )
EDDY RICE,                                          )
Okmulgee County Sheriff,1                           )
                                                    )
                      Respondent.                   )

                                    OPINION AND ORDER

       This matter is before the Court on Petitioner=s petition for a writ of habeas corpus

filed pursuant to 28 U.S.C. ' 2241.          Petitioner is a pro se pretrial detainee who is

incarcerated in the Moore Detention Center (commonly referenced as the Okmulgee

County Jail) in Okmulgee, Oklahoma. He is seeking dismissal of his pending charges in




       1
           Citing Lawson v. Okmulgee County Criminal Justice Authority, 726 F. App=x 685, 687
(10th Cir. 2018), Respondent alleges the Okmulgee County Criminal Justice Authority, a public
trust under Oklahoma law which operates the Okmulgee County Jail, is the proper respondent in
this case. Lawson, however, was a civil rights action pursuant to 42 U.S.C. ' 1983, while this case
is a habeas corpus action under 28 U.S.C. ' 2241 which does not concern the operation of the jail
facility. Instead, this action concerns Petitioner=s pending criminal charges and detention. The
proper respondent in a habeas petition is the petitioner=s custodian. Harris v. Champion, 51 F.3d
901, 906 (10th Cir. 1995) (citing 28 U.S.C. ' 2243; Braden v. 30th Judicial Circuit Ct. of Ky., 410
U.S. 484, 494-95 (1973)). See also Branom v. Criminal Justice Auth., No. CIV-14-1152-C, 2015
WL 739882, at *2 (W.D. Okla. Feb. 20, 2015) (unpublished) (noting the proper respondent in a '
2241 petition challenging pretrial detention Awould be the state official who has custody of [the
petitioner]@).


                                                1
Okmulgee County District Court Case No. CF-2016-480A and release from custody.2 He

presents the following grounds for habeas relief:

       I.     Forcible entry without search warrant; affidavit for search warrant
              listed victim=s cell phone; Officer who took Miranda warning
              statement also witnessed it; Detective testified at preliminary hearing
              that victim=s property was recovered from Michael Andrew Tiger.

       II.    Formal Information of charges filed on December 19, 2016: Count
              1, Murder in the First Degree Deliberate Intent and/or Murder in the
              First Degree Felony Murder; Count 2, Robbery with a Weapon.

       III.   Incarceration since December 3, 2016, without trial or conviction.

       IV.    State of Oklahoma lacks jurisdiction because Petitioner is a Muskogee
              (Creek) citizen, and the alleged crimes occurred on Muskogee (Creek)
              land.

(Dkt. 1 at 6-8).

       Respondent has filed a motion to dismiss the petition, alleging among other things,

that Petitioner has failed to exhaust the state remedies for his claims. The exhaustion

requirement of 28 U.S.C. ' 2254(b) also applies to ' 2241 habeas petitions brought by

pretrial detainees. See Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000); Fuller v.

Baird, 306 F. App=x 430, 431 (10th Cir. 2009). Respondent argues that Petitioner could

pursue his state remedies by presenting to the state district court appropriate motions, such




       2
         Petitioner was charged by Information in Okmulgee County District Court Case No.
CF-2016-480A with Count 1: First Degree Murder--Deliberate Intent, Okla. Stat. tit. 21, '
701.7(A), or in the Alternative, Murder in the First Degree--Felony Murder, Okla. Stat. tit. 21,
' 701.7(B); Count 2: Robbery with a Weapon, Okla. Stat. tit. 21, ' 801 (Dkt. 8-1).


                                               2
as a motion to quash for insufficient evidence, or by contesting the grounds for issuance of

a search warrant (Dkt. 8 at 9).3

       Furthermore, in Oklahoma a remedy for unlawful detention is available through a

state writ of habeas corpus. See Okla. Stat. tit. 12, ' 1344 (AThe writ [of habeas corpus]

may be had for the purpose of letting a prisoner to bail in civil and criminal actions.@). See

also Okla. Stat. tit. 12, ' 1331 (AEvery person restrained of his liberty, under any pretense

whatever, may prosecute a writ of habeas corpus to inquire into the cause of the restraint,

and shall be delivered therefrom when illegal.@). As of the date of this Opinion and Order,

the Oklahoma State Courts Network website indicates Petitioner has not sought state

habeas corpus relief. Therefore, the Court finds Petitioner has not exhausted his state

court remedies or established that state court remedies are unavailable.

       Regardless of the exhaustion issue, federal courts are required to avoid interference

with pending state criminal prosecutions, Aexcept under extraordinary circumstances,

where the danger of irreparable loss is both great and immediate.@ Younger v. Harris, 401

U.S. 37, 45 (1971). The Younger doctrine is based Aon notions of comity and federalism,

which require that federal courts respect state functions and the independent operation of




       3
         According to the Oklahoma State Courts Network website at http://www.oscn.net, on
August 13, 2018, Petitioner filed a motion to dismiss the Information for lack of state jurisdiction
in Case No. CF-2016-480A. As of the entry of this Opinion and Order, the state court has not
ruled on the motion. See Pace v. Addison, No. CIV-14-0750-HE, 2014 WL 5780744, at *1 n.1
(W.D. Okla. Nov. 5, 2014) (taking judicial notice of the public records of the Oklahoma State
Courts Network).

                                                 3
state legal systems.@ Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997) (citing

Younger, 401 U.S. at 44-45). Under the doctrine established in Younger, abstention is

appropriate whenever there exists (1) ongoing state proceedings, (2) which implicate

important state interests, (3) wherein the state courts afford an adequate forum to present

the applicant=s federal constitutional challenges.      Middlesex County Ethics Comm. v.

Garden State Bar Ass=n, 457 U.S. 423, 432 (1982); Taylor v. Jaquez, 126 F.3d 1294, 1297

(10th Cir. 1997), cert. denied, 523 U.S. 1005 (1998). Here, the Court finds all three of the

Younger elements clearly are present.4

       The Court further finds Petitioner has failed to make a Asubstantial showing of the

denial of a constitutional right,@ as required by 28 U.S.C. ' 2253(c)(2). In addition, he has

not shown Aat least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether [this] court was correct in its procedural ruling.@ Slack v. McDaniel,

529 U.S. 473, 484 (2000). Therefore, a certificate of appealability cannot be issued.

       ACCORDINGLY, Respondent=s motion to dismiss Petitioner=s petition for a writ

of habeas corpus (Dkt. 8) is GRANTED, and this action is DISMISSED WITHOUT

PREJUDICE. Petitioner is DENIED a certificate of appealability.




       4
         Respondent advises that Petitioner=s criminal proceedings are pending until a
determination of his competency can be reached, pursuant to the state district court=s Order for
Determination of Competency which was entered on March 5, 2018 (Dkts. 8 at 1-2, 8-2, 8-3).


                                               4
IT IS SO ORDERED this 10th day of December 2018.




                                5
